Case 1:19-cr-00067-PGG Document 70 Filed 03/02/20 Page 1of1

 

Southern District

Federal Def enders 52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

David E. Patton Senethern Distriet af New York
Jennifer L. Brown

Executive Director E
Auttorney-in- Charge

March 2, 2020

MEMO ENDORSED

VIA ECF

Honorable Paul G. Gardephe v i NO, De Daal LGA in Aarsired ro
United States District Judge Yy
Southern District of New York he ATP Aden g ' ancl v2 “02
40 Foley Square Lypbemt A 4

tal if baarey

New York, NY 10007 Ly (shana he 4 fl, at
. mpl a vet he
Re: United States v. Hammatt, et al. sad

19 Cr. 067 (PGG) Dh p tina epee

Dear Judge Gardephe: vie ea nee:

I write, on behalf of Joseph Hoats, to request an adjournment of the-pretria] leu CL i Aon
conference currently scheduled in the above referenced matter for March 9~3 oC Ghee ophe, S.B. E
Government and counsel for Christopher Hammatt, Susan Hammatt, and. Edwin Tanglao
consent to this request. fi yd 3 2

I am counsel in the matter of United States v. Peter Bright, 19 Cr. 521 (KO), that is
scheduled for re-trial on March 10, 2020, following a mistrial declared on February 19,

2020. As such, I will be unavailable to appear at the scheduled pretrial conference for Mr.
Hoats. I respectfully request an adjournment to a date in mid-April that is convenient

with the Court.!
All defendants consent to the exclusion of time pursuant to the Speedy Trial Act.

Respectfully submitted,
/s/ Amy Gallicchio

 

Amy Gallicchio, Esq.
Assistant Federal Defender
(212) 417-8728

CC: AUSA’s Nicholas Chiuchiolo and Jun Xiang
Donald Duboulay, Esq.
Judith Vargas, Esq.
Mark DeMarco, Esq.

 

1 For scheduling purposes, I advise the Court that I will be unavailable from March 27,
2020 through and including April 7 2020.

 

 

 

 
